               Case 19-12347-BLS          Doc 56     Filed 11/11/19     Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:                                                   Chapter 11

Arsenal Resources Development, LLC, et al.,              Case No. 19-12347 (BLS)

                        Debtors.                         (Joint Administration Requested)


               NOTICE OF APPEARANCE AND DEMAND FOR SERVICE

         PLEASE TAKE NOTICE that the undersigned hereby enters an appearance on behalf

of BJ Services, LLC, Flowco Production Solutions, LLC and Thru Tubing Solutions, Inc.

(the “Clients”), and, pursuant to 11 U.S.C. §§ 342(a) and 1109(b), Federal Rules of Bankruptcy

Procedure 2002, 9007 and 9010(b) and the Local Rules of this Court, demands that all notices

given or required to be given and all papers served or required to be served be directed to the

following:

Zachary S. McKay                                   N. Christopher Griffiths
Doré Rothberg McKay, P.C.                          Connolly Gallagher LLP
17171 Park Row, Suite 160                          1201 North Market Street, 20th Floor
Houston, Texas 77084                               Wilmington, DE 19801
Telephone:   (281) 892-1555                        Telephone: (302) 757-7300
Facsimile:   (281) 200-0751                        Email: cgriffiths@connollygallagher.com
      Email: zmckay@dorelawgroup.net

         PLEASE TAKE FURTHER NOTICE that, pursuant to Section 1109(b) of the

Bankruptcy Code, the foregoing request includes not only the notices and papers referred to in

the provisions of the Bankruptcy Code and Bankruptcy Rules specified above, but also includes,

without limitation, orders and notices of any application, motion, petition, pleading, request,

complaint or demand, whether formal or informal, whether written or oral, and whether

transmitted or conveyed by mail, delivery, telephone, electronically or otherwise, which affects

or pertains to the Debtors, the property of the Debtors or their chapter 11 estates.
               Case 19-12347-BLS         Doc 56     Filed 11/11/19     Page 2 of 2



        PLEASE TAKE FURTHER NOTICE that neither this notice nor any later appearance,

pleading, claim or suit shall waive the Clients’ rights (1) to have final orders in non-core matters

entered only after de novo review by a United States District Court, (2) to trial by jury in any

proceeding so triable in these cases or any case, controversy, or proceeding related to these cases,

(3) to have a United States District Court withdraw the reference in any matter subject to

mandatory or discretionary withdrawal, or (4) to any other rights, claims, actions, defenses,

setoffs or recoupments to which the Clients are, or may be, entitled under agreements, in law or

in equity, all of which rights, claims, actions, defenses, setoffs and recoupments are expressly

reserved.

Dated: November 11, 2019                           CONNOLLY GALLAGHER LLP

                                                   /s/ N. Christopher Griffiths
                                                   N. Christopher Griffiths (No. 5180)
                                                   1201 North Market Street, 20th Floor
                                                   Wilmington, DE 19801
                                                   Telephone: (302) 757-7300
                                                   Email: cgriffiths@connollygallagher.com

                                                   -and-

                                                   Zachary S. McKay
                                                   Doré Law Group, P.C.
                                                   17171 Park Row, Suite 160
                                                   Houston, Texas 77084
                                                   Telephone:   (281) 892-1555
                                                   Facsimile:   (281) 200-0751
                                                   Email:       zmckay@dorelawgroup.net

                                                   Counsel for BJ Services, LLC, Flowco
                                                   Production Solutions, LLC and Thru Tubing
                                                   Solutions, Inc.
#05496682
